 



May 17, 2006   (ADVANCED ENERGY LOGO) [d36985d3698501.gif]

Mr. Lawrence D. Firestone

Dear Lawrence:
I am delighted to offer you the position of Executive Vice President and Chief
Financial Officer with Advanced Energy Industries, Inc., reporting to Hans Betz,
President and Chief Executive Officer. This offer is subject to satisfactory
completion of Advanced Energy’s pre-employment screening process, excluding
references which have already been covered.
Assuming a satisfactory background check and drug screen, your employment will
commence on a date to be agreed which will be as soon as possible subject to
your commitments to your current employer. It is expected that a target start
date will be agreed within ten days of your acceptance of this offer.
Your starting salary will be $270,000.00 on an annualized basis and will be paid
semi-monthly. A sign-on bonus of $30,000.00 before taxes will be paid within one
week following your start of employment as detailed in the attached Employee
Sign-on Bonus Reimbursement Agreement. You will also receive a car allowance of
$650.00 per month as detailed in the attached Auto Policy. Compensation is
reviewed annually and adjustments are made appropriate to the market, Advanced
Energy’s achievements and your personal achievements.
Management of Advanced Energy will request that the Board of Directors, at the
next regular meeting after your start date, grant you an option to purchase
80,000 shares of Advanced Energy’s common stock. You must be an employee of
Advanced Energy at the time any such grant is made. The exercise price of the
option will be the fair market value of the stock at the time of grant, which
would be the closing price quoted on Nasdaq on the date of the grant. The stock
option will vest as to 25% per year over 4 years, commencing on the first
anniversary of the grant date. Other terms will be defined in the document that
provides the grant.
You will be eligible for the 2006 Leadership Incentive Plan, which rewards
performance related to corporate and individual objectives. Under this plan you
may be awarded a bonus of up to 50% of your annual base salary, prorated for the
partial year and subject to upward or downward adjustment as set forward in the
plan. The individual modifier allows for up to 150% of the 50%. These amounts
may vary based on the actual level of corporate profitability and in 2006 the
Compensation Committee of the Board of Directors exercised it’s discretion in
setting the bonus pool to a level such that it is unlikely to fund an award of
50%. A copy of the 2006 leadership Incentive Plan will be provided to you, if
you accept this offer of employment.
Benefits become effective the first day of the month following your hire date.
Benefit programs are re-evaluated and are subject to change at any time, at the
discretion of the company. You will be provided with additional information if
you accept this offer of employment, and will have an opportunity to enroll in
benefits when your employment commences.
As an executive of Advanced Energy you will be expected to manage your personal
time off in an efficient manner. You will not accrue paid time off but will be
able to take time off at your own discretion. Advanced Energy also recognizes
seven (7) company-sponsored holidays during each calendar year.

 



--------------------------------------------------------------------------------



 



Please return the following documents as soon as possible by faxing to
(970) 407-6296 or return them in the provided Fed Ex package:

  •   ADP Release Authorization -The pre-employment screening process includes
reference checks, a criminal history investigation, and education confirmation
by a third party.     •   Fair Credit Reporting Act Disclosure & Authorization  
  •   Applicant Release Form — A Forensic Drug Testing Custody and Control form
along with instructions are also included. A satisfactory pre-employment drug
screen is required and must be taken within 48 hours of acceptance of this
offer.

Please bring the following documents with you on your first day of employment:

  •   Code of Ethical Conduct     •   New Employee Confidential Information Form
    •   Designated Medical Provider     •   Key Employee Confidentiality
Agreement     •   Employment Eligibility Verification form — In order to comply
with the Immigration Reform and Control Act of 1986, you will be required to
present documentation authorizing your right to work in the United States. A
list of acceptable documents is enclosed for your review. Please bring original
documents with you on your first day of employment     •   W-4 form — Employee’s
Withholding Allowance Certificate.     •   Invitation to Self-Identify —
Submission of this form is voluntary and refusal to provide it will not subject
you to any adverse treatment     •   Automated Deposits Authorization

The information in this letter is not intended to constitute a contract of
employment, either express or implied. Your employment with Advanced Energy
Industries. Inc. is at will. This confirmation of your at-will status supersedes
any contrary statement or representation.
I hope to hear from you soon and very much look forward to you accepting this
offer. Please do not hesitate to call with any questions or concerns you have.
Sincerely,




Fiona Wood
SVP of Human Resources
Advanced Energy Industries

 